              Case 19-10001-BFK                   Doc 1     Filed 01/01/19 Entered 01/01/19 00:09:48                               Desc Main
                                                            Document     Page 1 of 55
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF VIRGINIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                BT Group, Inc

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA BTG
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  30 Catoctin Circle SE, Suite 201
                                  Leesburg, VA 20175
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Loudoun                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.btggroup.net


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 19-10001-BFK                      Doc 1       Filed 01/01/19 Entered 01/01/19 00:09:48                                     Desc Main
                                                                 Document     Page 2 of 55
Debtor    BT Group, Inc                                                                                Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5172

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 19-10001-BFK                   Doc 1        Filed 01/01/19 Entered 01/01/19 00:09:48                                 Desc Main
                                                              Document     Page 3 of 55
Debtor   BT Group, Inc                                                                             Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 19-10001-BFK                 Doc 1        Filed 01/01/19 Entered 01/01/19 00:09:48                                Desc Main
                                                             Document     Page 4 of 55
Debtor    BT Group, Inc                                                                            Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 31, 2018
                                                  MM / DD / YYYY


                             X   /s/ Sossina Tafari                                                       Sossina Tafari
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Operating Officer




18. Signature of attorney    X   /s/ David E. Lynn                                                         Date December 31, 2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 David E. Lynn VSB#90409
                                 Printed name

                                 David E. Lynn, P.C.
                                 Firm name

                                 15245 Shady Grove Road, Suite 465 N
                                 Rockville, MD 20850
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     301-255-0100                  Email address      davidlynn@verizon.net

                                 VSB#90409 VA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
         Case 19-10001-BFK       Doc 1    Filed 01/01/19 Entered 01/01/19 00:09:48            Desc Main
                                          Document     Page 5 of 55
 In re   BT Group, Inc                                                         Case No.
                                                       Debtor(s)



                                    FORM 1. VOLUNTARY PETITION
                                                 Attachment A

                    WRI TTEN CONSENT I N LI EU OF A SPECI AL M EETI NG OF THE
                                        BT GROUP, I NC.

       The undersigned, Chief Operating Officer of BT GROUP, INC. (the "Company") reports on the
following resolution adopted by a majority of current shareholders of the Company who would be entitled to
vote upon the resolutions hereinafter set forth at a formal meeting of the Members of said Company held for the
purpose of acting upon such resolutions, intended to have the same force and effect as if adopted at a formal
meeting of the Members of said Company:

      WHEREAS, the Company is indebted to various persons and is unable to pay its debts in full as they
become due and payable, and desires to make an arrangement with its creditors; and

        WHEREAS, the Company is in need of legal counsel to protect the interests of the Company, its
creditors and other interested parties in the resolution of these financial difficulties,

        BE IT THEREFORE RESOLVED: That in the judgment of the shareholders of the Company, it would
be in the best interests of the Company, its creditors and other interested parties that a Chapter 7 proceeding be
filed for the Company in the United States Bankruptcy Court for the Eastern District of Virginia, and it is

       FURTHER RESOLVED: That Sossina Tafari, Chief Operating Officer of the Company, is hereby
authorized and directed on behalf of the Company to perform all acts, execute all papers and do all things
reasonably necessary and incident to the filing and continuing prosecution of such a Chapter 7 proceeding, and
it is

        FURTHER RESOLVED: That the Company is authorized to retain and employ as legal counsel the
firm of David E. Lynn, P.C., of Rockville, Maryland for such Chapter 7 proceedings, and to pay that firm a
retainer of $8,950.00 for such services.


Dated: Dec. 31, 2018                  /s/ Sossina Tafari
                                     Sossina Tafari, Chief Operating Officer
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                  Desc Main
                                                                      Document     Page 6 of 55




 Fill in this information to identify the case:

 Debtor name         BT Group, Inc

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 31, 2018                       X /s/ Sossina Tafari
                                                                       Signature of individual signing on behalf of debtor

                                                                       Sossina Tafari
                                                                       Printed name

                                                                       Chief Operating Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 19-10001-BFK                                    Doc 1             Filed 01/01/19 Entered 01/01/19 00:09:48                                                           Desc Main
                                                                                    Document     Page 7 of 55
 Fill in this information to identify the case:

 Debtor name            BT Group, Inc

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,239,835.28

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,239,835.28


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,115,466.02


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,115,466.02




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1          Filed 01/01/19 Entered 01/01/19 00:09:48                          Desc Main
                                                                     Document     Page 8 of 55
 Fill in this information to identify the case:

 Debtor name         BT Group, Inc

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Bank Of America                                         Checking                        2813                                    $61,187.51




           3.2.     Wells Fargo Bank                                        Checking                        2058                                     $3,938.27



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $65,125.78
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
                    Landlord's security deposit. In possession of Virginia Village Holdings, LLC, 44031
           7.1.     Pipeline Plaze, Suite 100, Leesburg, VA 20175.                                                                                   $5,646.50



                    Security deposit. In possession of Tata Communications, 2355 Dulles Corner Blvd., 7th
           7.2.     Floor, Herndon, VA 20171.                                                                                                       $10,000.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1          Filed 01/01/19 Entered 01/01/19 00:09:48                      Desc Main
                                                                     Document     Page 9 of 55
 Debtor         BT Group, Inc                                                                     Case number (If known)
                Name




 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                              $15,646.50
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            776,362.00   -                                   0.00 = ....                $776,362.00
                                              face amount                           doubtful or uncollectible accounts




           11b. Over 90 days old:                               333,952.00   -                                  0.00 =....                  $333,952.00
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                           $1,110,314.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used   Current value of
                                                                                 debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48               Desc Main
                                                                     Document      Page 10 of 55
 Debtor         BT Group, Inc                                                                 Case number (If known)
                Name

           Depreciation schedule available. See attached
           list for detail.                                                             $6,027.00    Appraisal                           $6,690.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Depreciation schedule available. See attached
           list for detail.                                                           $53,001.00     Comparable sale                   $42,059.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $48,749.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           None other than as described in Parts 39 & 41,
           shown above                                                                      $0.00                                              $0.00




 51.       Total of Part 8.                                                                                                               $0.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                 Desc Main
                                                                     Document      Page 11 of 55
 Debtor         BT Group, Inc                                                                 Case number (If known)
                Name


               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Leased Office Space
                     30 Catoctin Circle SE,
                     Suite 201
                     Leesburg, VA 20175                   Lessee                            $0.00                                     Undetermined




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.btggroup.net                                                                $0.00                                     Undetermined



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48            Desc Main
                                                                     Document      Page 12 of 55
 Debtor         BT Group, Inc                                                                Case number (If known)
                Name


 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 19-10001-BFK                             Doc 1          Filed 01/01/19 Entered 01/01/19 00:09:48                                         Desc Main
                                                                         Document      Page 13 of 55
 Debtor          BT Group, Inc                                                                                       Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $65,125.78

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $15,646.50

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $1,110,314.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $48,749.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,239,835.28            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,239,835.28




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                      Case 19-10001-BFK                    Doc 1      Filed 01/01/19 Entered 01/01/19 00:09:48                                 Desc Main
 11:15AM
12/10/18
                                                                                     Document      Page
                                                                                            BT Group, Inc.14 of 55
Accrual Basis                                                                          Fixed Asset Listing


                    Date              Num                    Name                                  Memo              Amount       Book Value   FMVSage      FMVEbay         Comments

  15010 ·Computers/Printers
                  12/31/2012     2012-10                                     Server 1 (CDR Storage)                    500.00                  No Value
                  12/31/2012     2012-10                                     Server 2 (CDR Storage)                    500.00                  No Value
                  12/31/2012     2012-10                                     Server 3 (CDR Storage)                    500.00                  No Value
                  12/31/2012.    2012-10                                     Server 4 (CDR Storage)                    500.00                  No Value
                  06/11/2013                   Apple Store                   iMac                                     3,161.85                      89.00      108.00
                  06/16/2013                   Apple Store                   MBAir 11.5                               1,310.40                                           Miami
                  06/16/2013                   Apple Store                   MBAir 13.3                               1,415.40                                           Retired
                  02./05/2014    QB-0031097    Ashley Cyber Services llC     Dell latitude E6530                      1,566.00        91.00    No Value        130.00 Retired
                  02./05/2014    QB-0031097    Ashley Cyber Services llC     Dell latitude E6530                      1,705.00        99.00    No Value        130.00
                  04/2.1/2014    168130        Verizon Wireless              iPad (ST)                                 900.00                                            retired
                  08/18/2014     0030858       Ashley Cyber Services llC     Dell laptop (NOC)                        1,844.95       106.00                              Overseas
                  08/18/2014     0030858       Ashley Cyber Services llC     Dell laptop (Sales)                      1,844.95       106.00                              Miami

                  09/08/2014                   Dell                          Dell latitude 15 5000 Series             1,006.87        68.00    No Value        119.00
                  09/08/2014                   Dell                          Dell latitude 15 5000 Series             1,174.02.       59.00    No Value        119.00
                  09/16/2014     QB-003192.4   Ashley Cyber Services llC     Dell latitude E6540 laptop               2,055.58       118.00    No Value        109.00
                  09/16/2014     QB-003192.4   Ashley Cyber Services llC     Dell Power Edge Tower Server             6,966.36       403.00    No Value       2,250.00
                  09/16/2014     QB-003192.4   Ashley Cyber Services llC     Western Digita14 TB WD hard drives         807.12.       47.00         39.00       39.00
                  10/01/2014                   Office Depot                  Epson EX32.20                             536.65         31.00    No Value        149.00
                  12/29/2014     QB-0032055    Ashley Cyber Services llC     Dell latitude E6540                      2,119.18       122.00    No Value        109.00
                  12./2.9/2014   QB-0032055    Ashley Cyber Services llC     Dell latitude E7440                      2.,112.37      122..00   No Value        119.00
                  12/2.9/2014    QB-0032.055   Ashley Cyber Services llC     Dell latitude E7440                      2.,112.37      122.00    No Value        119.00
                  12./2.9/2014   QB-0032.055   Ashley Cyber Services llC     Dell latitude E7440                      2.,112.37      122.00    No Value        119.00
                  12./30/2014    2.014-64                                    Delllnspiron 3542.                         583.00        33.00                              retired

                  01/16/2015     AT-0030985    Ashley Cyber Services llC     Dell latitude E7440                      2,112.32       365.00    No Value        119.00
                  02/27/2015                   Apple Store                   MBP 15.4                                 3,390.94                                           Retired

                  03/2.3/2015    QB-0032184    Ashley Cyber Services llC     Dell latitude E6540 laptop               2,034.13       351.00    No Value        109.00
                  03/23/2015     QB-0032184    Ashley Cyber Services llC     Dell latitude E6540 laptop               2.,034.13      351.00    No Value        109.00
                  06/02/2015                   Online Apple Store            Apple Thunderbolt Display -USA System    1,058.94                                           Overseas
                  10/23/2015     QB-0032.520   Ashley Cyber Services llC     Dell E6540                               1,728.63       299.00    No Value        119.00
                  04/07/2016     0031205       Ashley Cyber Services llC     Dell Latitude E7470                      2,061.34                 No Value     No Value     TO/Retire-

                  04/07/2016     0031206       Ashley Cyber Services LLC     Dell lattitude E7470                     2,061.34       593.00    No Value        119.00 ST
                  06/09/2016     00312.42      Ashley Cyber Services LLC     Dell E7470                               1,669.34       481.00    No Value        359.00

                  07/15/2016     QB-0032918    Ashley Cyber Services LLC     Dell Latitude E7470                      1,907.93       549.00    No Value     No Value     ST/Retire - base cracked




                                                                                                                                                                                                    Page 1 of 2
                                         Case 19-10001-BFK                        Doc 1         Filed 01/01/19 Entered 01/01/19 00:09:48                                             Desc Main
11:15AM
12/10/18
                                                                                               Document      Page
                                                                                                      BT Group, Inc.15 of 55
Accrual Basis                                                                                    Fixed Asset Listing
                       Date              Num                       Name                                   Memo                              Amount       Book Value   FMVSage      FMVEbay        Comments

                     12/22/2016   QB-0033203         Ashley Cyber Services lLC      Dell latitude E5550                                       1,174.97      338.00    No Value       149.00
                     10/18/2017   QB-0033623         Ashley Cyber Services LlC      Dell Latitude 5480 Laptop                                 1,527.02      733.00    No Value       145.00
                     10/18/2017   QB-0033623         Ashley Cyber Services lLC      Dell latitude 5580 laptop - spare                         1,533.04      735.00    No Value       145.00
                     10/18/2017   QB-0033624         Ashley Cyber Services LlC      Dell latitude 7480 laptop                                 2,017.46      969.00                             retired
 Total15010 ·Computers/Printers                                                                                                              63,645.97
 15020 · Equipment
                     05/31/2013   2013-1             Sansay Inc.                    Turn Key location Build                                  22,500.00                                         Attached to rack- not removable
                     05/31/2013   2013-1             Sansay Inc.                    VSXi-500 Peering Edition Primary System (Switch          12,900.00                                         Software
                     07/01/2013   QB-0030702         Ashley Cyber Services lLC      SonicWAll T2215 Wireless UTM Firewall Securit•             847.95                 No value       139.00
                     01/21/2014   2014-1             Sansay Inc.                    500 Peering Session NL2 Expansion {License)              18,000.00                                         Software
                     03/17/2014   SAN-20140312-kn2   Sansay Inc.                    Sansay INX IM5 IU backup system                          11,000.00      634.00                  1,000.00 Server
                     03/20/2014   2014-13            Sansay Inc.                    Sansay 1000 Peering Session NL2 Expansion (Lice          32,000.00                                         Software
                     10/27/2014   2014-55            Sansay Inc.                    500 Peering Session NL2 Expansion (License)              16,000.00                                         Software
                     01/23/2015   2015--5            Sansay Inc.                    Purchase 1500 Peering Session NL2 Expansion (Jj          42,000.00                                         Software
                     01/26/2015   2015-6             Sansay Inc.                    Purchase 1,000 Peering Session NL2 Expansion {l          21,333.33                                         Software
                     03/19/2015                      Best Buy                       55" Samsung Smart TV                                       741.99       130.00    No value       199.00
                     05/07/2015                      Curvature                      ASA 5520 appliance                                        1,533.49      480.00        229.00     229.00
                     02/26/2017                      COW Direct                     Cisco Routers for Ashburn data center                    65,048.09   39,823.00                 32,000.00
                                                                                                                                                                                               $10-15k per box
                     02/27/2017                      CDW Direct                     Cisco routers for Ashburn data center                     7,383.82     4,521.00                 3,500.00
 Total15020 · Equipment                                                                                                                     251,288.67   53,001.00                 42,059.00
 15030 · Furniture
                     06/10/2013   1011               William Data Systems, Inc.     Conf table, 2 desks, 36" table, 8 office chairs, 4 cl     1,200.00      161.00        300.00               Estimate 25% of purchase
                     07/17/2013   03919E             US Business Interiors Inc.     4 desks w/ returns and file drawers                       4,884.02      654.00      1,221.01               Estimate 25% of purchase
                     12/02/2013   118867-38          US Business Interiors Inc.     2 desks                                                   2,160.61      289.61        540.15               Estimate 25% af purchase
                     02/21/2014   119770-38          US Business Interiors Inc.     6 chairs                                                  3,204.55      715.00        801.14               Estimate 25% of purchase
                     04/17/2014   12052-38           US Business Interiors Inc.     2 desks, 1 table, 2 chairs, 1 filing cabinet              3,793.29      846.00        948.32               Estimate 25% of purchase
                     11/12/2014                      US Business Interiors Inc.     Office furniture                                          2,668.31      596.00        667.08               Estimate 25% of purchase
                     02/04/2015                      US Business Interiors Inc.     New office space furniture                                8,848.18     2,764.00     2,212.05               Estimate 25% of purchase

 Total15030 · Furniture                                                                                                                      26,758.96     6,025.61     6.689.74
 15040 · Software
                AS
                     11/07/2017                      Intuit                         Quickbooks Premier 2018                                     749.95                No value                 Software
                     11/08/2017                      Intuit                         Quickbooks Premier 2018 {add'! license)                     230.00                No value                 Software
 Total15040 ·Software                                                                                                                           979.95


Totall5000 · Furniture and Equipment                                                                                                        342,673.55




                                                                                                                                                                                                                                 Page 2 of2
                                            Case 19-10001-BFK                    Doc 1        Filed 01/01/19 Entered 01/01/19 00:09:48                                    Desc Main
                                                                                             Document      Page 16 of 55

BT Group, Inc. - Accounts Receivable

                Name                             Attention                        Address 1                             Address 2                    City           State         Zip                Country        ClaimAmt
Callvox, LLC                           Ben Farzam                     330 West 38th Street                 Suite 1406                          New York        NY             10018         USA                 $         184.98
CIMA Telecom                                                          1728 SW 22nd Street                  Suite 600                           Miami           FL             33145         USA                 $         267.69
                                       c/o Deutsche Telekom Services
Deutsche Telekom AG                    Europe GmbH                   Friedrich-Elbert-Allee 140                                                Bonn                           53113         Germany             $       5,470.35
IDT                                    Attn: Legal                   520 Broad Street                                                          Newark          New Jersey           07012   USA                 $       1,485.17
Lebara Ltd                                                           25 Copthall Avenue                                                        London                         EC2R 7BP      United Kingdom      $       4,227.98
Magenta Line, LLC                                                    300 Delaware Avenue                   Suite 210-A                         Wilmington      DE             19801         USA                 $         199.10
Nobel Ltd                                                            Canon's Court                         Victoria Street                     Hamilton                       HM 12         Bermuda             $       1,325.49
Nymgo SA                               Ghana Bteich                  Suite 14                              3 Rue Thomas Edisson                Strassen                          L-1445     Luxembourg          $         593.43
Omani Qatari Telecommunications
                                       Iyad Abu-Nemeh                 P.O. Box 874, PC11                   Central Post Office                                                              Sultanate of Oman   $       3,396.19
Company SAOG
                                       Baha Al Lawati, GM Carrier &   Walkers Corporate Limited, Cayman
Omantel International Ltd                                                                                  27 Horspital Road                   George Town                    KY1-9008      Cayman Islands      $      50,906.44
                                       Roaming Services               Corporate Centre                                                                         Grand Cayman
                                                                                                           6-8, Agissilaou & Zinonos Eleatou
OTE International Solutions S.A.       Mrs. Anda Papaconstantinou     (Oteglobe S.A.)                                                          Athens                                       Greece              $       3,278.50
                                                                                                           Str. 151 23 Maroussi
QXTEL Limited                          Legal Department               14 Manchester Square                 Miner House
                                                                                                           Hazmeih   Highway, Facing Gallery   London                          W1U 3PP      United Kingdom      $         387.84
SAMA S.A.L. Offshore                   EVP Ali Yahya                  5th Floor Vanrise Building           Samaan                              Beirut                                       Lebanon             $       1,048.83
Sunrise Communications AG                                             Ginsmuhlestrasse 130                                                     Zurich                         CH 8050       Switzerland         $         242.19
Swissphone Carrier AG                  Attn: Ralf Koehler             Fehmisstrasse 21                                                         Samstagern                                   Switzerland         $         239.24
Telekom Malaysia Berhad                                               Level 51, North Wing, Menara TM      Jalan Pantal Baharu                 Kuala Lumpor                     50672       Malaysia            $      16,834.37
Telenor Global Services AS                                            P.O. Box 800                         Snaroyveien 30                      1360 Fornebu                                 Norway              $       9,847.29
Telia                                Attn: Legal                      2325 Sulles Corner Boulevard         Suite 550                           Herndon         Virginia             20171 USA                   $      19,671.15
                                     Eleanor Sweeney, Executive
Telstra International Limited                                         Level 19, Telecom House              3 Gloucester Road                   Wanchai                                    Hong Kong             $      14,324.73
                                     Director Global Sales
Titan International Wholesale, Inc.  Dani Zoldan                      236 West 78th Street                                                     New York        NY                10024                          $         300.89
UPM Technology, Inc.                 Attn: Sales                      3000 NW Stucki Place, Suite 100                                          Hillsboro       OR             97124       USA                   $       9,028.30
Verscom LLC.                         Legal Department                 501 Silverside Road                  Suite 105                           Wilmington      DE             18909       USA                   $       7,221.71
                                                                      Rooms 05-15, 13A/F South Tower,
Vesper Technology Ltd.                                                                                     17 Canton Road                      Tsim Sha Tsui   Kowloon                    Hong Kong             $         229.55
                                                                      Harbour City
Viber Media S.a.r.l.                 Attn: Director                   2, rue du Fosse                                                                                         L-1536      Luxembourg            $         551.73
Vinculum Communications, Inc.        Attn: Bryon Borhardt             5935 Cornerstone Court West          Suite 130                           San Diego       CA             92121       USA                   $       2,744.71
Vodafone Enterprise Global Limited                                    Mountain View, Central Park          Leopardstown                        Dublin 18                                  Ireland               $     559,771.69
Vodafone US Inc., d/b/a Vodafone
                                                                      500 Lexington Avenue, 8th Floor                                          New York        New York       10022         USA                 $     381,171.11
Americas
WorldPoint Communictions, Inc (WPC) MADA
                                     Attn: Legal                      75 South Broadway, Suite 400                                             White Plains    New York               10601 USA                 $       1,755.42
XFONE 018 Ltd                        Doron Illan, CFO                 1 Odem Street                                                            Petach Tikva                                 Israel              $       2,366.96
                                                                      World Trade Center Montreal Plaza,   Main Entrance, 2nd Floor Rm
Zaheen Telecom SRL                                                                                                                             Bucharest                                    Romania             $         740.21
                                                                      nr. 10                               2.10&2, Sector 1
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                   Desc Main
                                                                     Document      Page 17 of 55
 Fill in this information to identify the case:

 Debtor name         BT Group, Inc

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 19-10001-BFK                        Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                                     Desc Main
                                                                     Document      Page 18 of 55
 Fill in this information to identify the case:

 Debtor name         BT Group, Inc

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,893.63
           9 EONS                                                               Contingent
           Atterbury Lakes                                                      Unliquidated
           Milton Keynes                                                        Disputed
           UNITED KINGDOM
                                                                             Basis for the claim:    Business Debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $5,750.24
           Afinna One s.r.l. Legal Dept.                                        Contingent
           Viadat. Giovanni Gronchi 11/13                                       Unliquidated
           Rome, 00139                                                          Disputed
           ITALY
                                                                             Basis for the claim:    Business Debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $8,350.70
           Akton d.o.o.                                                         Contingent
           Dunajska cesta 9                                                     Unliquidated
           Ljubijana 1000                                                       Disputed
           SLOVENIA
                                                                             Basis for the claim:    Business Debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $14,444.41
           Annecto Telecom Ltd                                                  Contingent
           1 Bell Street, 2nd Floor                                             Unliquidated
           London NW1 5BY                                                       Disputed
           UNITED KINGDOM
                                                                             Basis for the claim:    Business Debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         27651                                            Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                                     Desc Main
                                                                     Document      Page 19 of 55
 Debtor       BT Group, Inc                                                                           Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,626.98
          Argon Telecom Svcs/A.Halsall                                          Contingent
          93-95 Gloucester Place                                                Unliquidated
          London W1U 6JQ                                                        Disputed
          UNITED KINGDOM
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,200.00
          Arptel DMCC                                                           Contingent
          6066 Mazaya Bus. Ave BBI                                              Unliquidated
          Jumeirah Lakes Tow. Dubai                                             Disputed
          UAE
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,404.91
          Asia Telecom Limited                                                  Contingent
          16/F Tai Yip Bldg.                                                    Unliquidated
          141 Thomson Road, Wanchai                                             Disputed
          HONG KONG
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,992.36
          AVYS Wholesale LDA                                                    Contingent
          Rua Joaquim Antonio de Aguiar                                         Unliquidated
          N N 45 2 Esq, Lisbon 1070-1050                                        Disputed
          PORTUGAL
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,551.58
          BAWAY LLC                                                             Contingent
          801 Brickell Avenue Suite 900                                         Unliquidated
          Miami, FL 33131                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,653.51
          Capital City Svc. Ltd.                                                Contingent
          A Tarakanov /54 Clarendon Rd                                          Unliquidated
          Watford Hertfordshire WD171DU                                         Disputed
          UNITED KINGDOM
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       Undetermined
          China Telecom Global Limited                                          Contingent
          38th Floor, Everbright Center                                         Unliquidated
          108 Gloucester Rd. Wanchai                                            Disputed
          HONG KONG
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                                     Desc Main
                                                                     Document      Page 20 of 55
 Debtor       BT Group, Inc                                                                           Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,666.62
          Cogent Communications                                                 Contingent
          2450 N Street NW                                                      Unliquidated
          Washington, DC 20037                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $33,244.26
          Data Access Solutions Inc.                                            Contingent
          15 Wertheim Court Unit 107                                            Unliquidated
          Richmond Hill, Ontario                                                Disputed
          CANADA
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $48,946.42
          Dial Telecommunications LP                                            Contingent
          24 Station Square, Suite 16                                           Unliquidated
          Inverness 1V1 1LD                                                     Disputed
          SCOTLAND
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,000.00
          Digitalk                                                              Contingent
          488 Madison Avenue                                                    Unliquidated
          New York, NY 10022                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,148.16
          ECO Networks SIA                                                      Contingent
          Ludmila Kudrjashova -Duntes 6                                         Unliquidated
          Riga LV-1013                                                          Disputed
          LATVIA
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,400.50
          Epsilon Telecommunications                                            Contingent
          Telephone House, 3rd Floor                                            Unliquidated
          69-77 Paul St London EC2A 4NW                                         Disputed
          UNITED KINGDOM
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,758.92
          Equinix, Inc.                                                         Contingent
          4252 Solutions Center                                                 Unliquidated
          Chicago, IL 60677-4002                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                                     Desc Main
                                                                     Document      Page 21 of 55
 Debtor       BT Group, Inc                                                                           Case number (if known)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $75,322.87
          ERAMAT LTD/ERAVOIP Legal                                              Contingent
          Blk A 15/F Hiller Commerican                                          Unliquidated
          65-67 BohnamStr E Sheung Wan                                          Disputed
          HONG KONG
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,269.92
          Euroweb Romania Wholesale V                                           Contingent
          102 Lipscani Street, 3rd Floor                                        Unliquidated
          Bucharest 30039                                                       Disputed
          ROMANIA
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,236.05
          First Tech Dev PTE, LTD.                                              Contingent
          Mahreen Nasir                                                         Unliquidated
          1 North Bridge Road                                                   Disputed
          SINGAPORE
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,902.78
          GCN Global Commun.Networks                                            Contingent
          Billing - 353 West 48th Street                                        Unliquidated
          4th Floor, Suite 340                                                  Disputed
          New York, NY 10036
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $68,583.89
          Golem.com sri Marco D'Aurelio                                         Contingent
          via Morimondo 26                                                      Unliquidated
          Milan 201                                                             Disputed
          ITALY
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,789.88
          Gsoft Technologies FZC Legal                                          Contingent
          UAE Freezone Business Centre                                          Unliquidated
          3 Ras Al Khaimah Free Zone                                            Disputed
          UAE
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,806.14
          HGC Global Commun.Ltd .                                               Contingent
          17/F Hutchison Telecom Tower                                          Unliquidated
          99 Cheung Fai Road Tsing Yi                                           Disputed
          HONG KONG
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                                     Desc Main
                                                                     Document      Page 22 of 55
 Debtor       BT Group, Inc                                                                           Case number (if known)
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,401.75
          Janacom LTD                                                           Contingent
          8 St James Crescent                                                   Unliquidated
          Swansea SA1 6DZ                                                       Disputed
          UNITED KINGDOM
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,307.16
          Jigsaw Solutions Inc.                                                 Contingent
          New Horizon Bldg, Ground Flr.                                         Unliquidated
          3/12Miles PhilipSW BelizeCity                                         Disputed
          BELIZE
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,868.37
          Junctionz Limited                                                     Contingent
          Level 6D Main Ofc Twr FinanPrk                                        Unliquidated
          87018 Labuan, F.T. Labaun                                             Disputed
          MALAYSIA
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $38,615.65
          Lensol's LLC                                                          Contingent
          848 N Rainbow Road                                                    Unliquidated
          Las Vegas, NV 89107                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,506.60
          Lexico Telecom Legal Dept                                             Contingent
          P.O. Box 3321                                                         Unliquidated
          Drake Chambers Rd. Tortola                                            Disputed
          BVI
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $63,351.16
          Liquid Telecom Kenya Limited                                          Contingent
          SameerBusPk BlockA Mombasa                                            Unliquidated
          P.O. Box 62499-00200 Nairobi                                          Disputed
          KENYA
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $26,531.18
          Mainberg Ltd.                                                         Contingent
          #D, 11/F Kings Tower Kowloon                                          Unliquidated
          111 King Lam St, Lai Chi Kok                                          Disputed
          HONG KONG
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                                     Desc Main
                                                                     Document      Page 23 of 55
 Debtor       BT Group, Inc                                                                           Case number (if known)
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,492.00
          N.C. Net-Connect (CY) Ltd.                                            Contingent
          2 Ayios Pavlos & Kadmos Street                                        Unliquidated
          Wisdom Twr, 3rd Flr Nicosia                                           Disputed
          CYPRUS
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,848.31
          OM Telentia Limited                                                   Contingent
          Rm603, 6/FS.China Indl Bldg1                                          Unliquidated
          ChunPin, Kwai Chung NewTer                                            Disputed
          HONG KONG
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,055.29
          PC Global Offshore S.A.L.                                             Contingent
          Mouzannar Plaza, 3rd Floor                                            Unliquidated
          Beirut                                                                Disputed
          LEBANON
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,580.70
          Progressive Telecom, LLC                                              Contingent
          3422 Old Capitol Trail                                                Unliquidated
          Suite 1483                                                            Disputed
          Wilmington, DE 19808
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,928.33
          Rovex Limited                                                         Contingent
          Clarence Thomas Building                                              Unliquidated
          Box 4649 Road Town, Tortola                                           Disputed
          BVI
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $97,375.78
          Safaricom Limited                                                     Contingent
          Safaricom House, Waiyaki Way                                          Unliquidated
          P.O. Box 66827 Nairobi 00800                                          Disputed
          KENYA
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,032.87
          Safarifone FZ/Somacom                                                 Contingent
          G-06,DIC Building15(Dell Bldg)                                        Unliquidated
          Dubai Internet City Dubai                                             Disputed
          UAE
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                                     Desc Main
                                                                     Document      Page 24 of 55
 Debtor       BT Group, Inc                                                                           Case number (if known)
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $35,519.43
          Safarifone Inc. Ops. Mgr.                                             Contingent
          1920 Weston Road Suite 207                                            Unliquidated
          Toronto, Ontario                                                      Disputed
          CANADA
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $58,938.10
          Saicom Voice Services(PTY)Ltd.                                        Contingent
          158 Jan Smuts Ave, Rosebank                                           Unliquidated
          Johannesburg, Gauteng 2121                                            Disputed
          SOUTH AFRICA
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $24,328.81
          SIPStatus Legal Department                                            Contingent
          Alexandru Iaon Cuza Blvd.                                             Unliquidated
          Bucharest                                                             Disputed
          ROMANIA
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,666.50
          SSH Networks                                                          Contingent
          204-B Swiss Towers                                                    Unliquidated
          Jumeirah Lake, Dubai                                                  Disputed
          UAE
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,848.34
          TATA Communications (Amer)                                            Contingent
          2355 Dulles Corner Blvd                                               Unliquidated
          7th Floor                                                             Disputed
          Herndon, VA 20171
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,653.17
          Technology Distribution Ltd.                                          Contingent
          18-24 Stoke Road                                                      Unliquidated
          Slough, Berkshire SL2 5AG                                             Disputed
          UNITED KINGDOM
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,144.14
          TELASCO Communications Ltd                                            Contingent
          Dept 706 19-21 Crawford Street                                        Unliquidated
          London W1H IPJ                                                        Disputed
          UNITED KINGDOM
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                                     Desc Main
                                                                     Document      Page 25 of 55
 Debtor       BT Group, Inc                                                                           Case number (if known)
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $26,026.08
          Telecom Services Network                                              Contingent
          Shruti Vashishth                                                      Unliquidated
          4231 Dant Blvd                                                        Disputed
          Reno, NV 89509
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,452.54
          TELEFONIX Inc. Billing Dept                                           Contingent
          410 Chrislea Road, Unit 12                                            Unliquidated
          CityofVaughanOntario L4L 8B5                                          Disputed
          CANADA
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,461.29
          TOP Wholesale Inc./Telecall                                           Contingent
          Marcy Building, 2nd Floor                                             Unliquidated
          Purcell Est Road Town Tortola                                         Disputed
          BVI
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $63,383.29
          Town of Leesburg                                                      Contingent
          25 W Market Street                                                    Unliquidated
          Leesburg, VA 20176                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $26,253.01
          Turk Telecom Intl AT AG                                               Contingent
          PUnited Kingdom s T.u. 8-10 H                                         Unliquidated
          2040 Buda rs                                                          Disputed
          HUNGARY
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,283.32
          U2 Telecom Inc.                                                       Contingent
          998 Harbourside Drive Ste 124                                         Unliquidated
          N Vancouver, BC                                                       Disputed
          CANADA
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,646.50
          Virginia Village Holdings, LLC                                        Contingent
          PO Box 1789                                                           Unliquidated
          Ashburn, VA 20146                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                                     Desc Main
                                                                     Document      Page 26 of 55
 Debtor       BT Group, Inc                                                                           Case number (if known)
              Name

 3.54      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $6,496.72
           VoIPShop TelecomLegal Dept                                           Contingent
           64 Arami str. Boulevard Plaza                                        Unliquidated
           87 Yerevan 0002                                                      Disputed
           ARMENIA
                                                                             Basis for the claim:    Business Debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.55      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $11,118.81
           Wavecrest Ltd. Legal/Contracts                                       Contingent
           1st Flr Bishopgate Court                                             Unliquidated
           4-12 Norton Folg London E1 6DB                                       Disputed
           UNITED KINGDOM
                                                                             Basis for the claim:    Business Debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.56      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $6,183.66
           World Hub Commun PTE, LTD                                            Contingent
           4F Bonham Trade Centre #403                                          Unliquidated
           50BonhamStrandSheungWan                                              Disputed
           HONG KONG
                                                                             Basis for the claim:    Business Debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.57      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $9,620.65
           Worldcom Intl Commun. Ltd.                                           Contingent
           103 High St. WaalthamCross                                           Unliquidated
           Hertford. EN87AN                                                     Disputed
           UNITED KINGDOM
                                                                             Basis for the claim:    Business Debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.58      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $20,502.67
           XICOMM, LLC                                                          Contingent
           Finance Department                                                   Unliquidated
           555 California Street Ste 4925                                       Disputed
           San Francisco, CA 94104
                                                                             Basis for the claim:    Business Debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.59      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $5,099.11
           Zone Voice Limited                                                   Contingent
           3 Themistokli Dervi Street                                           Unliquidated
           Julia House Nicosia 1066                                             Disputed
           CYPRUS
                                                                             Basis for the claim:    Business Debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 9 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                             Desc Main
                                                                     Document      Page 27 of 55
 Debtor       BT Group, Inc                                                                       Case number (if known)
              Name

                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                          0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                  1,115,466.02

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                    1,115,466.02




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 10 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                     Desc Main
                                                                     Document      Page 28 of 55
 Fill in this information to identify the case:

 Debtor name         BT Group, Inc

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1.        State what the contract or                   Monthly service for test
             lease is for and the nature of               calls (QOS, premium
             the debtor's interest                        and WTN)

                  State the term remaining                30 Days                        Arptel DMCC
                                                                                         6066 Mazaya Bus. Ave BBI
             List the contract number of any                                             Jumeirah Lakes Tow. Dubai
                   government contract                                                   UAE


 2.2.        State what the contract or                   200 Mbps
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                24 months from date of
                                                          signing                        Cogent Communications
             List the contract number of any                                             2450 N Street NW
                   government contract                                                   Washington, DC 20037


 2.3.        State what the contract or                   Billing service for call
             lease is for and the nature of               records
             the debtor's interest

                  State the term remaining                22 months remaining
                                                                                         Digitalk
             List the contract number of any                                             488 Madison Avenue
                   government contract                                                   New York, NY 10022


 2.4.        State what the contract or                   10 Mbps direct internet
             lease is for and the nature of               access via new GigE
             the debtor's interest                        (0) Port from Bright
                                                          Telecom Rack. Note:
                                                          they have our
                                                          equipment
                  State the term remaining                30 Days                        Epsilon Telecommunications
                                                                                         Telephone House, 3rd Floor
             List the contract number of any                                             69-77 Paul St. London EC2A 4NW
                   government contract                                                   UNITED KINGDOM



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1            Filed 01/01/19 Entered 01/01/19 00:09:48              Desc Main
                                                                      Document      Page 29 of 55
 Debtor 1 BT Group, Inc                                                                        Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                   Account Number
             lease is for and the nature of               132475. Lease secure
             the debtor's interest                        cabinet at data center
                                                          in Ashburn, VA.
                  State the term remaining                30 Days
                                                                                       Equinix, Inc.
             List the contract number of any                                           4252 Solutions Center
                   government contract                                                 Chicago, IL 60677-4002


 2.6.        State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                4/30/2021                    Virginia Village Holdings LLC
                                                                                       c/o Keane Enterprises
             List the contract number of any                                           44031 Pipeline Plaze, Ste.100
                   government contract                                                 Leesburg, VA 20175




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                 Desc Main
                                                                     Document      Page 30 of 55
 Fill in this information to identify the case:

 Debtor name         BT Group, Inc

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                       Name                        Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code




Official Form 206H                                                               Schedule H: Your Codebtors                                   Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                     Desc Main
                                                                     Document      Page 31 of 55


 Fill in this information to identify the case:

 Debtor name         BT Group, Inc

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                  Gross revenue
       which may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                   $15,193,021.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For prior year:                                                                             Operating a business                   $26,079,045.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For year before that:                                                                       Operating a business                   $22,569,451.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue   Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2018 to 12/31/2018                                                            John Marshall Bank - MMA                            $148.41


       For prior year:
       From 1/01/2017 to 12/31/2017                                                            John Marshall Bank - MMA                          $1,498.50


       For year before that:
       From 1/01/2016 to 12/31/2016                                                            John Marshall Bank - MMA                            $185.50


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 19-10001-BFK                       Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                                   Desc Main
                                                                     Document      Page 32 of 55
 Debtor       BT Group, Inc                                                                             Case number (if known)




3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Attached List                                           see attached                  $1,057,141.46                Secured debt
                                                                           list                                                       Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See Attached List                                           see attached                    $208,381.10           Payroll & expenses, in ordinary
                                                                           list                                                  course of business


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                  Status of case
               Case number                                                                 address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                             Desc Main
                                                                     Document      Page 33 of 55
 Debtor        BT Group, Inc                                                                               Case number (if known)



           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                     Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss      Value of property
       how the loss occurred                                                                                                                               lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates           Total amount or
                the transfer?                                                                                                                           value
                Address
       11.1.    David E Lynn PC
                15245 Shady Grove Road
                Suite 565 North
                Rockville, MD 20850                                  Retainer                                                  11/2/2018             $8,950.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers        Total amount or
                                                                                                                        were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                             Desc Main
                                                                     Document      Page 34 of 55
 Debtor        BT Group, Inc                                                                            Case number (if known)




           None.

               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     210 Wirt Street SW, Suite 201                                                                             June 10, 2015-April 30, 2018
                 Leesburg, VA 20175

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    BT Group, Inc 401 (k)                                                                      EIN: XX-XXXXXXX

                    Has the plan been terminated?
                      No
                       Yes


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                           Desc Main
                                                                     Document      Page 35 of 55
 Debtor        BT Group, Inc                                                                            Case number (if known)




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.    John Marshall Bank                              XXXX-9193                    Checking                 12/26/2018                   $70,429.99
                                                                                             Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.2.    Silicon Valley Bank                             XXXX-7025                    Checking                 11/19/2018                       $211.36
                                                                                             Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                                 Desc Main
                                                                     Document      Page 36 of 55
 Debtor      BT Group, Inc                                                                              Case number (if known)



      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Sossina Tafari                                                                           Paper files stored at residence
                    Leesburg, VA 20175


    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                           Desc Main
                                                                     Document      Page 37 of 55
 Debtor      BT Group, Inc                                                                              Case number (if known)




              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Sossina Tafari                                 Leesburg, VA 20175                                  COO                                   50%


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       William C. Schmidt                             Miami, FL 33132                                     Director                              5%


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Yolanda Faerber                                Potomac, MD 20854                                   Asst Secy                             2%


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Katherine Fuller                               Ashburn, VA 20147                                   Secretary                             1%


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Treasury                                                                                                                                 42%




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Amir Yusuf                                     Baltimore, MD 21208                                 CEO                               6/10/2015-6/27/201
                                                                                                                                            7


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                           Desc Main
                                                                     Document      Page 38 of 55
 Debtor       BT Group, Inc                                                                             Case number (if known)



               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1                                                                                                                                Payroll and
       .                                                                                                                                   expenses paid in
               see attached list                                                                                         see attached      ordinary course of
                                                                see attached list                                        list              business

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         December 31, 2018

 /s/ Sossina Tafari                                                     Sossina Tafari
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Operating Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
9:39 AM
              Case 19-10001-BFK      Doc 1         Filed 01/01/19 Entered 01/01/19 00:09:48          Desc Main
                                                        BT Group,
                                                  Document         Inc.
                                                                Page 39 of 55
12/27/18
Accrual Basis                  Payments to Creditors in excess of $6425
             Name             Date        Num       Amount Last Suppliers
                                                                90 Days      Services     Other
382 Communications-V        12/07/2018   wire         (764.67)
382 Communications-V        12/14/2018   wire       (2,348.92)
382 Communications-V        12/20/2018   wire      (10,005.66)
382 Communications-V        12/26/2018   wire       (1,242.52)
                                                   (14,361.77)   14,361.77


9Eons                       10/19/2018   wire       -3,884.41
9Eons                       11/29/2018   wire       -3,304.95
9Eons                       12/27/2018   wire       -4,852.42
                                                   (12,041.78)   12,041.78


AD Telecom Consulting SRL   10/12/2018   wire       (5,767.59)
AD Telecom Consulting SRL   11/08/2018   wire       (3,711.99)
AD Telecom Consulting SRL   11/29/2018   wire       (3,687.51)
AD Telecom Consulting SRL   12/19/2018   wire       (5,975.93)
                                                   (19,143.02)               19,143.02


AMC Telecom LLC             10/19/2018   ACH        (3,247.53)
AMC Telecom LLC             11/02/2018   ACH        (6,572.11)
AMC Telecom LLC             11/16/2018   ACH        (6,569.66)
AMC Telecom LLC             11/29/2018   ACH        (4,134.55)
AMC Telecom LLC             12/10/2018   ACH        (5,423.33)
                                                   (25,947.18)   25,947.18


American Express (BTG)      10/22/2018   online     (2,410.77)
American Express (BTG)      11/19/2018   online     (5,283.68)
American Express (BTG)      12/20/2018   online     (4,814.56)
                                                   (12,509.01)                           12,509.01


Ammar Ahmed                 10/03/2018   wire       (2,675.00)
Ammar Ahmed                 11/02/2018   wire       (2,500.00)
Ammar Ahmed                 11/29/2018   wire       (2,831.89)
Ammar Ahmed                 12/26/2018   wire       (3,750.00)
                                                   (11,756.89)               11,756.89


Anastasiia Kupriienko       10/10/2018   wire       (5,538.00)
Anastasiia Kupriienko       11/14/2018   wire       (5,965.00)
Anastasiia Kupriienko       12/07/2018   wire       (4,795.00)
Anastasiia Kupriienko       12/14/2018   wire       (3,205.00)
Anastasiia Kupriienko       12/27/2018   wire       (4,465.00)
                                                   (23,968.00)               23,968.00


Ashley Cyber Services LLC   10/01/2018   Online     (3,230.85)
Ashley Cyber Services LLC   10/19/2018   10100      (4,813.98)
Ashley Cyber Services LLC   10/30/2018   online     (3,230.85)




                                                                                                                 Page 1 of 7
9:39 AM
              Case 19-10001-BFK            Doc 1         Filed 01/01/19 Entered 01/01/19 00:09:48   Desc Main
                                                              BT Group,
                                                        Document         Inc.
                                                                      Page 40 of 55
12/27/18
Accrual Basis                        Payments to Creditors in excess of $6425
Ashley Cyber Services LLC         11/16/2018   online             Last
                                                          (3,695.75)     90 Days
Ashley Cyber Services LLC         12/18/2018   online     (3,730.40)
Ashley Cyber Services LLC         12/18/2018   online     (3,710.60)
Ashley Cyber Services LLC         12/18/2018   10212       (300.00)
Ashley Cyber Services LLC         12/27/2018   online     (4,230.40)
                                                         (26,942.83)                 26,942.83


Asia Telecom-V                    10/03/2018   wire      (21,617.63)
Asia Telecom-V                    11/20/2018   wire       (5,000.00)
                                                         (26,617.63)     26,617.63


BAWAY LLC (Nexia Equity frmrly)   10/17/2018   ACH        (6,695.88)
BAWAY LLC (Nexia Equity frmrly)   11/02/2018   ACH        (2,743.77)
                                                          (9,439.65)      9,439.65


Carlos Datuin - NOC               10/03/2018   wire       (1,524.42)
Carlos Datuin - NOC               11/02/2018   wire       (1,524.42)
Carlos Datuin - NOC               11/29/2018   wire       (1,524.42)
Carlos Datuin - NOC               12/26/2018   wire       (1,088.85)
                                                          (5,662.11)                  5,662.11


ChinaSkyline Telecom Co., Ltd     10/19/2018   wire       (4,569.31)
ChinaSkyline Telecom Co., Ltd     11/29/2018   wire       (2,564.64)
ChinaSkyline Telecom Co., Ltd     12/18/2018   wire       (3,782.42)
                                                         (10,916.37)     10,916.37


Confab Telecom Inc                11/02/2018   wire       (4,500.00)
Confab Telecom Inc                11/29/2018   wire       (4,874.87)
                                                          (9,374.87)      9,374.87


Data Access                       10/15/2018   wire       (6,446.99)
Data Access                       10/23/2018   wire       (1,637.20)
Data Access                       11/09/2018   wire       (5,306.65)
Data Access                       11/16/2018   wire       (2,816.22)
Data Access                       11/29/2018   wire       (5,353.11)
                                                         (21,560.17)     21,560.17


David E. Lynn P.C.                11/02/2018   10207      (8,950.00)                  8,950.00


D-Flix IT Support LLC             10/05/2018   wire       (6,758.65)
D-Flix IT Support LLC             11/19/2018   wire       (1,034.36)
D-Flix IT Support LLC             11/30/2018   wire       (5,465.64)
D-Flix IT Support LLC             12/06/2018   wire       (3,475.19)
D-Flix IT Support LLC             12/07/2018   wire       (6,357.80)
D-Flix IT Support LLC             12/10/2018   wire       (2,000.00)
                                                         (25,091.64)                 25,091.64




                                                                                                                Page 2 of 7
9:39 AM
               Case 19-10001-BFK      Doc 1       Filed 01/01/19 Entered 01/01/19 00:09:48            Desc Main
                                                       BT Group,
                                                 Document         Inc.
                                                               Page 41 of 55
12/27/18
Accrual Basis                   Payments to Creditors in excess of $6425
Dial Telecommunications LP   10/19/2018   wire             Last
                                                  (15,029.71)     90 Days
Dial Telecommunications LP   11/02/2018   wire     (7,995.94)
Dial Telecommunications LP   11/29/2018   wire     (5,041.14)
Dial Telecommunications LP   12/27/2018   wire    (15,452.57)
                                                  (43,519.36)     43,519.36


DLA Piper UK LLP             10/05/2018   wire     (5,000.00)
DLA Piper UK LLP             10/19/2018   wire     (5,000.00)
DLA Piper UK LLP             11/02/2018   wire    (15,026.80)
                                                  (25,026.80)                 25,026.80


EcoCarrier-V                 10/15/2018   wire     (1,697.60)
EcoCarrier-V                 11/16/2018   wire     (4,341.18)
EcoCarrier-V                 12/07/2018   wire     (3,251.35)
                                                   (9,290.13)      9,290.13


Equinix Inc.                 10/30/2018   ACH      (5,879.46)
Equinix Inc.                 11/28/2018   ACH      (5,879.46)
                                                  (11,758.92)                             11,758.92


ERAVOIP                      10/19/2018   wire     (6,981.98)
ERAVOIP                      11/16/2018   wire     (5,000.00)
                                                  (11,981.98)     11,981.98


First Sunrise Group-V        10/05/2018   ACH      (5,671.38)
First Sunrise Group-V        10/19/2018   ACH      (8,673.76)
First Sunrise Group-V        11/02/2018   ACH      (7,652.11)
First Sunrise Group-V        11/09/2018   ACH      (6,688.72)
First Sunrise Group-V        11/16/2018   ACH      (5,953.36)
First Sunrise Group-V        12/11/2018   ACH     (11,813.98)
First Sunrise Group-V        12/18/2018   ACH     (11,014.32)
                                                  (57,467.63)     57,467.63


Global Telecom - V           11/09/2018   wire     (4,032.81)
Global Telecom - V           12/26/2018   wire     (2,588.44)
Global Telecom - V           12/27/2018   wire       (500.00)
                                                   (7,121.25)      7,121.25


Globe Teleservices (GTS)     10/15/2018   wire     (3,493.03)
Globe Teleservices (GTS)     11/20/2018   wire     (3,000.00)
Globe Teleservices (GTS)     11/29/2018   wire     (3,001.02)
Globe Teleservices (GTS)     12/26/2018   wire       (993.35)
                                                  (10,487.40)     10,487.40


Golem-V                      11/16/2018   wire     (6,820.02)      6,820.02


HGC Global Communications    10/23/2018   wire    (13,257.47)     13,257.47



                                                                                                                  Page 3 of 7
9:39 AM
             Case 19-10001-BFK          Doc 1       Filed 01/01/19 Entered 01/01/19 00:09:48   Desc Main
                                                         BT Group,
                                                   Document         Inc.
                                                                 Page 42 of 55
12/27/18
Accrual Basis                     Payments to Creditors in excess of $6425
                                                             Last 90 Days
IDT Domestic Telecom, Inc      12/07/2018   ACH     (10,942.96)   10,942.96


Jass Benny George              10/03/2018   wire     (2,041.63)
Jass Benny George              11/02/2018   wire     (2,041.63)
Jass Benny George              11/29/2018   wire     (2,041.63)
Jass Benny George              12/17/2018   wire     (2,138.70)
Jass Benny George              12/19/2018   wire     (2,041.63)
Jass Benny George              12/20/2018   wire     (2,041.63)
Jass Benny George              12/26/2018   wire     (2,391.63)
                                                    (14,738.48)               14,738.48


LANCK Telecom                  10/17/2018   ACH      (3,283.13)
LANCK Telecom                  12/10/2018   ACH      (1,280.18)
LANCK Telecom                  12/19/2018   ACH      (2,216.46)
                                                     (6,779.77)    6,779.77


Lensol's LLC-V                 10/03/2018   ACH      (3,288.87)
Lensol's LLC-V                 10/12/2018   ACH     (13,113.96)
Lensol's LLC-V                 10/23/2018   ACH      (5,000.00)
Lensol's LLC-V                 11/02/2018   ACH      (4,942.33)
Lensol's LLC-V                 11/16/2018   ACH      (8,029.32)
                                                    (34,374.48)   34,374.48


Liquid-V                       10/05/2018   wire     (9,693.65)    9,693.65


Maple Telecommunications FZE   10/03/2018   wire     (3,668.16)
Maple Telecommunications FZE   10/16/2018   wire     (5,000.00)
Maple Telecommunications FZE   11/02/2018   wire     (6,641.11)
                                                    (15,309.27)   15,309.27


NeuCom Solutions Limited       10/23/2018   wire     (4,662.52)
NeuCom Solutions Limited       11/09/2018   wire     (4,653.25)
NeuCom Solutions Limited       12/07/2018   wire     (4,567.67)
NeuCom Solutions Limited       12/19/2018   wire     (4,554.19)
                                                    (18,437.63)               18,437.63


Nomad Telecom Inc.             10/31/2018   wire     (6,999.98)
Nomad Telecom Inc.             11/16/2018   wire     (3,777.12)
Nomad Telecom Inc.             12/27/2018   wire     (5,497.57)
                                                    (16,274.67)   16,274.67


PC GLOBALCO                    10/15/2018   wire     (4,500.00)
PC GLOBALCO                    11/09/2018   wire     (9,036.94)
                                                    (13,536.94)   13,536.94
PCCW (Bandwidth)               10/05/2018   ACH      (1,620.00)
PCCW (Bandwidth)               11/16/2018   ACH      (3,240.00)



                                                                                                           Page 4 of 7
9:39 AM
               Case 19-10001-BFK         Doc 1       Filed 01/01/19 Entered 01/01/19 00:09:48   Desc Main
                                                          BT Group,
                                                    Document         Inc.
                                                                  Page 43 of 55
12/27/18
Accrual Basis                      Payments to Creditors in excess of $6425
PCCW (Bandwidth)                12/10/2018   ACH              Last
                                                      (3,240.00)     90 Days
                                                      (8,100.00)                 8,100.00


Protel                          10/02/2018   wire     (6,790.04)


PTGI - V                        10/02/2018   wire     (4,399.81)
PTGI - V                        10/05/2018   wire    (19,864.64)
PTGI - V                        10/12/2018   wire     (9,107.16)
                                                     (33,371.61)     33,371.61


Protel                          12/28/2018   wire     (7,133.64)      7,133.64


Qatama Ltd-V                    10/15/2018   wire     (8,910.11)
Qatama Ltd-V                    12/27/2018   wire     (2,250.29)
                                                     (11,160.40)     11,160.40


Ricochet                        11/02/2018   ACH      (7,912.17)
Ricochet                        11/16/2018   ACH      (6,782.97)
Ricochet                        12/18/2018   ACH      (1,370.62)
                                                     (16,065.76)     16,065.76


Safaricom-V                     10/02/2018   wire    (12,189.63)     12,189.63


Saicom Voice Services           10/03/2018   wire     (7,232.05)      7,232.05


Samitel Limited                 10/03/2018   wire     (5,093.34)
Samitel Limited                 11/09/2018   wire     (5,809.05)
Samitel Limited                 11/29/2018   wire     (4,204.46)
Samitel Limited                 12/27/2018   wire    (14,903.04)
Samitel Limited                 12/28/2018   wire    (12,259.42)
                                                     (42,269.31)     42,269.31


Smart Telecard Inc.             12/18/2018   ACH      (6,499.53)      6,499.53


Symmetry Networks               10/05/2018   wire     (9,356.47)
Symmetry Networks               12/14/2018   wire     (8,731.46)
Symmetry Networks               12/20/2018   wire     (5,646.37)
                                                     (23,734.30)     23,734.30


Telasco Communications Ltd      10/09/2018   wire     (2,625.79)
Telasco Communications Ltd      10/24/2018   wire     (2,885.41)
Telasco Communications Ltd      12/12/2018   wire     (2,991.63)
                                                      (8,502.83)      8,502.83


Telecall                        11/02/2018   ACH      (8,760.93)      8,760.93


Telia Carrier-V (Teliasonera)   10/05/2018   ACH      (3,129.22)



                                                                                                            Page 5 of 7
9:39 AM
               Case 19-10001-BFK          Doc 1         Filed 01/01/19 Entered 01/01/19 00:09:48   Desc Main
                                                             BT Group,
                                                       Document         Inc.
                                                                     Page 44 of 55
12/27/18
Accrual Basis                       Payments to Creditors in excess of $6425
Telia Carrier-V (Teliasonera)    10/12/2018   ACH                Last
                                                         (9,063.30)     90 Days
Telia Carrier-V (Teliasonera)    11/02/2018   ACH       (12,726.81)
Telia Carrier-V (Teliasonera)    11/16/2018   ACH       (24,168.51)
Telia Carrier-V (Teliasonera)    12/10/2018   ACH       (18,223.27)
Telia Carrier-V (Teliasonera)    12/17/2018   ACH       (27,138.54)
                                                        (94,449.65)     94,449.65


TeO Global Limited               10/05/2018   wire       (6,756.91)
TeO Global Limited               10/19/2018   wire       (2,343.33)
TeO Global Limited               11/16/2018   wire       (3,111.75)
TeO Global Limited               12/27/2018   wire       (1,040.90)
                                                        (13,252.89)     13,252.89


TermSat, Inc                     10/09/2018   ACH        (3,330.21)
TermSat, Inc                     10/12/2018   ACH        (3,000.00)
TermSat, Inc                     10/16/2018   ACH        (4,694.19)
TermSat, Inc                     10/23/2018   ACH        (3,000.00)
TermSat, Inc                     11/08/2018   ACH        (5,660.07)
TermSat, Inc                     11/20/2018   ACH        (5,161.70)
                                                        (24,846.17)     24,846.17


Toos Telecom                     10/05/2018   wire       (3,023.99)
Toos Telecom                     10/23/2018   wire       (3,637.81)
Toos Telecom                     11/16/2018   wire       (2,224.25)
Toos Telecom                     12/07/2018   wire       (6,429.07)
Toptel FZE CLI                   12/05/2018   wire       (4,110.13)
                                                        (19,425.25)     19,425.25


TURK Telekom Int'l AT AG         10/05/2018   wire      (20,507.25)
TURK Telekom Int'l AT AG         12/03/2018   wire       (7,642.44)
                                                        (28,149.69)     28,149.69
U2Telecom-V                      10/15/2018   wire       (5,222.33)


United Health Care               10/01/2018   online     (8,168.47)
United Health Care               11/01/2018   online     (8,168.47)
United Health Care               12/03/2018   online     (6,956.79)
                                                        (23,293.73)                    23,293.73


Virginia Village Holdings, LLC   10/29/2018   10102      (5,646.50)
Virginia Village Holdings, LLC   11/28/2018   10104      (5,646.50)
                                                        (11,293.00)                    11,293.00


WebCDR                           10/02/2018   ACH        (5,649.93)
WebCDR                           11/28/2018   ACH        (5,553.10)
WebCDR                           12/10/2018   ACH        (5,447.12)
WebCDR                           12/18/2018   ACH        (5,918.57)
WebCDR                           12/28/2018   ACH        (4,221.00)



                                                                                                               Page 6 of 7
9:39 AM
              Case 19-10001-BFK       Doc 1         Filed 01/01/19 Entered 01/01/19 00:09:48                  Desc Main
                                                         BT Group,
                                                   Document         Inc.
                                                                 Page 45 of 55
12/27/18
Accrual Basis                   Payments to Creditors in excess of $6425
                                                             Last
                                                    (26,789.72)     90 Days        26,789.72


Wells Fargo                  10/11/2018   draft      (1,713.92)
Wells Fargo                  10/18/2018                 (45.00)
Wells Fargo                  11/02/2018   online      (564.37)
Wells Fargo                  11/02/2018   online      (509.07)
Wells Fargo                  11/13/2018   draft      (2,499.47)
Wells Fargo                  11/19/2018   online      (382.94)
Wells Fargo                  12/11/2018   draft      (1,835.32)
                                                     (7,550.09)                                   7,550.09


WIC WorldCom International   10/09/2018   wire       (5,347.61)
WIC WorldCom International   10/23/2018   wire       (1,901.48)
WIC WorldCom International   12/12/2018   wire       (2,903.29)
                                                    (10,152.38)     10,152.38


Yappingo Limited             11/28/2018   wire       (4,511.37)
Yappingo Limited             12/12/2018   wire       (4,122.82)
Yappingo Limited             12/27/2018   wire       (1,591.49)
Yappingo Limited             12/27/2018   wire       (1,591.49)
                                                    (11,817.17)     11,817.17
                                                                  $ 776,129.59   $ 214,607.12   $ 66,404.75




                                                                                                                          Page 7 of 7
            Case 19-10001-BFK               Doc 1    Filed 01/01/19 Entered 01/01/19 00:09:48            Desc Main
                                                    Document      Page 46 of 55

Section 5, Part 4 Payments or other transfers to insiders

Insider's name     Relationship to debtor     Dates of Payments Amount Paid    Reason for payment
Sossina Tafari     Officer/Shareholder                  1/11/2018   2,872.51   Travel allowance, Dubai 1/14-20
Sossina Tafari     Officer/Shareholder                  1/15/2018   2,873.51   Net payroll
Sossina Tafari     Officer/Shareholder                  1/31/2018   3,003.03   Net payroll
Sossina Tafari     Officer/Shareholder                    2/7/2018    600.00   Travel allowance, London-GCCM
Sossina Tafari     Officer/Shareholder                  2/15/2018   3,107.70   Net payroll
Sossina Tafari     Officer/Shareholder                  2/28/2018   3,034.17   Net payroll
Sossina Tafari     Officer/Shareholder                  3/15/2018   3,034.19   Net payroll
Sossina Tafari     Officer/Shareholder                  3/31/2018   3,034.19   Net payroll
Sossina Tafari     Officer/Shareholder                  4/13/2018   3,034.17   Net payroll
Sossina Tafari     Officer/Shareholder                  4/30/2018   3,034.19   Net payroll
Sossina Tafari     Officer/Shareholder                  5/15/2018   2,423.30   Net payroll
Sossina Tafari     Officer/Shareholder                  5/15/2018     832.04   Balance of 5/15 payroll
Sossina Tafari     Officer/Shareholder                  5/31/2018   3,034.19   Net payroll
Sossina Tafari     Officer/Shareholder                  6/15/2018   3,050.93   Net payroll
Sossina Tafari     Officer/Shareholder                  6/21/2018   3,750.00   Cash: $3,000 Dubai NOC rent; $750 travel allowance
Sossina Tafari     Officer/Shareholder                  6/30/2018   3,034.17   Net payroll
Sossina Tafari     Officer/Shareholder                  7/15/2018   3,034.19   Net payroll
Sossina Tafari     Officer/Shareholder                  7/31/2018   3,034.18   Net payroll
Sossina Tafari     Officer/Shareholder                  8/15/2018   3,034.18   Net payroll
Sossina Tafari     Officer/Shareholder                  8/31/2018   3,055.37   Net payroll
Sossina Tafari     Officer/Shareholder                  9/15/2018   3,002.00   Net payroll
Sossina Tafari     Officer/Shareholder                  9/30/2018   3,002.02   Net payroll
Sossina Tafari     Officer/Shareholder                 10/15/2018   3,002.01   Net payroll
Sossina Tafari     Officer/Shareholder                 10/31/2018   3,002.01   Net payroll
Sossina Tafari     Officer/Shareholder                 11/15/2018   3,002.02   Net payroll
Sossina Tafari     Officer/Shareholder                 11/30/2018   2,550.94   Net payroll
Sossina Tafari     Officer/Shareholder                 11/30/2008     832.04   Balance of 11/30 payroll
Sossina Tafari     Officer/Shareholder                  12/7/2018   1,288.00   Per diem (2) Dubai 12/8-14 (GSA per diem table)
Sossina Tafari     Officer/Shareholder                 12/14/2018  14,447.58   Net payroll: 12/1-31; 1/2-15; accrued PTO
Yolanda Faerber    Officer/Shareholder                  1/15/2018   2,123.72   Net payroll
Yolanda Faerber    Officer/Shareholder                  1/31/2018   2,191.91   Net payroll
Yolanda Faerber    Officer/Shareholder                  2/15/2018   2,191.91   Net payroll
Yolanda Faerber    Officer/Shareholder                  2/28/2018   2,191.92   Net payroll
Yolanda Faerber    Officer/Shareholder                  3/15/2018   2,191.91   Net payroll
Yolanda Faerber    Officer/Shareholder                  3/31/2018   2,191.92   Net payroll
Yolanda Faerber    Officer/Shareholder                  4/13/2018   2,191.92   Net payroll
Yolanda Faerber    Officer/Shareholder                  4/30/2018   2,191.91   Net payroll
Yolanda Faerber    Officer/Shareholder                  5/15/2018   2,191.91   Net payroll
Yolanda Faerber    Officer/Shareholder                  5/31/2018   2,191.92   Net payroll
Yolanda Faerber    Officer/Shareholder                  6/15/2018   2,191.92   Net payroll
Yolanda Faerber    Officer/Shareholder                  6/30/2018   2,191.91   Net payroll
Yolanda Faerber    Officer/Shareholder                  7/15/2018   2,191.91   Net payroll
Yolanda Faerber    Officer/Shareholder                  7/31/2018   2,191.92   Net payroll
Yolanda Faerber    Officer/Shareholder                  8/15/2018   2,191.91   Net payroll
Yolanda Faerber    Officer/Shareholder                  8/31/2018   2,191.91   Net payroll
Yolanda Faerber    Officer/Shareholder                  9/15/2018   2,191.92   Net payroll
Yolanda Faerber    Officer/Shareholder                  9/30/2018   2,192.75   Net payroll
Yolanda Faerber    Officer/Shareholder                 10/15/2018   2,192.74   Net payroll
            Case 19-10001-BFK            Doc 1    Filed 01/01/19 Entered 01/01/19 00:09:48             Desc Main
                                                 Document      Page 47 of 55

Yolanda Faerber    Officer/Shareholder             10/31/2018    2,192.75   Net payroll
Yolanda Faerber    Officer/Shareholder             11/15/2018    2,192.74   Net payroll
Yolanda Faerber    Officer/Shareholder             11/30/2018    2,192.74   Net payroll
Yolanda Faerber    Officer/Shareholder             12/14/2018    5,578.71   Net payroll: 12/1-31; 1/2-15
Katherine Fuller   Officer/Shareholder              1/15/2018    2,471.66   Net payroll
Katherine Fuller   Officer/Shareholder              1/31/2018    2,547.20   Net payroll
Katherine Fuller   Officer/Shareholder              2/15/2018    2,546.84   Net payroll
Katherine Fuller   Officer/Shareholder              2/28/2018    2,546.86   Net payroll
Katherine Fuller   Officer/Shareholder              3/15/2018    2,546.86   Net payroll
Katherine Fuller   Officer/Shareholder              3/31/2018    2,546.86   Net payroll
Katherine Fuller   Officer/Shareholder              4/13/2018    2,546.85   Net payroll
Katherine Fuller   Officer/Shareholder              4/27/2018      200.00   Replenish petty cash
Katherine Fuller   Officer/Shareholder              4/30/2018    2,546.85   Net payroll
Katherine Fuller   Officer/Shareholder              5/15/2018    2,546.86   Net payroll
Katherine Fuller   Officer/Shareholder              5/31/2018    2,546.86   Net payroll
Katherine Fuller   Officer/Shareholder              6/15/2018    2,572.66   Net payroll
Katherine Fuller   Officer/Shareholder              6/30/2018    2,546.85   Net payroll
Katherine Fuller   Officer/Shareholder              7/15/2018    2,546.86   Net payroll
Katherine Fuller   Officer/Shareholder              7/31/2018    2,546.86   Net payroll
Katherine Fuller   Officer/Shareholder              8/15/2018    2,546.86   Net payroll
Katherine Fuller   Officer/Shareholder              8/31/2018    2,546.85   Net payroll
Katherine Fuller   Officer/Shareholder              9/15/2018    2,546.86   Net payroll
Katherine Fuller   Officer/Shareholder              9/30/2018    2,545.67   Net payroll
Katherine Fuller   Officer/Shareholder             10/15/2018    2,574.35   Net payroll
Katherine Fuller   Officer/Shareholder             10/31/2018    2,545.67   Net payroll
Katherine Fuller   Officer/Shareholder             11/15/2018    2,545.66   Net payroll
Katherine Fuller   Officer/Shareholder             11/30/2018    2,601.18   Net payroll
Katherine Fuller   Officer/Shareholder             12/14/2018    8,345.46   Net payroll: 12/1-31; 1/2-15; accrued PTO
            Case 19-10001-BFK               Doc 1    Filed 01/01/19 Entered 01/01/19 00:09:48             Desc Main
                                                    Document      Page 48 of 55

Statement of Financial Affairs, Q. 30 Payments or other transfers to insiders

Insider's name     Relationship to debtor     Dates of Payments Amount Paid     Reason for payment
Sossina Tafari     Officer/Shareholder                  1/11/2018   2,872.51    Travel allowance, Dubai 1/14-20
Sossina Tafari     Officer/Shareholder                  1/15/2018   2,873.51    Net payroll
Sossina Tafari     Officer/Shareholder                  1/31/2018   3,003.03    Net payroll
Sossina Tafari     Officer/Shareholder                    2/7/2018    600.00    Travel allowance, London-GCCM
Sossina Tafari     Officer/Shareholder                  2/15/2018   3,107.70    Net payroll
Sossina Tafari     Officer/Shareholder                  2/28/2018   3,034.17    Net payroll
Sossina Tafari     Officer/Shareholder                  3/15/2018   3,034.19    Net payroll
Sossina Tafari     Officer/Shareholder                  3/31/2018   3,034.19    Net payroll
Sossina Tafari     Officer/Shareholder                  4/13/2018   3,034.17    Net payroll
Sossina Tafari     Officer/Shareholder                  4/30/2018   3,034.19    Net payroll
Sossina Tafari     Officer/Shareholder                  5/15/2018   2,423.30    Net payroll
Sossina Tafari     Officer/Shareholder                  5/15/2018     832.04    Balance of 5/15 payroll
Sossina Tafari     Officer/Shareholder                  5/31/2018   3,034.19    Net payroll
Sossina Tafari     Officer/Shareholder                  6/15/2018   3,050.93    Net payroll
Sossina Tafari     Officer/Shareholder                  6/21/2018   3,750.00    Cash: $3,000 Dubai NOC rent; $750 travel allowance
Sossina Tafari     Officer/Shareholder                  6/30/2018   3,034.17    Net payroll
Sossina Tafari     Officer/Shareholder                  7/15/2018   3,034.19    Net payroll
Sossina Tafari     Officer/Shareholder                  7/31/2018   3,034.18    Net payroll
Sossina Tafari     Officer/Shareholder                  8/15/2018   3,034.18    Net payroll
Sossina Tafari     Officer/Shareholder                  8/31/2018   3,055.37    Net payroll
Sossina Tafari     Officer/Shareholder                  9/15/2018   3,002.00    Net payroll
Sossina Tafari     Officer/Shareholder                  9/30/2018   3,002.02    Net payroll
Sossina Tafari     Officer/Shareholder                 10/15/2018   3,002.01    Net payroll
Sossina Tafari     Officer/Shareholder                 10/31/2018   3,002.01    Net payroll
Sossina Tafari     Officer/Shareholder                 11/15/2018   3,002.02    Net payroll
Sossina Tafari     Officer/Shareholder                 11/30/2018   2,550.94    Net payroll
Sossina Tafari     Officer/Shareholder                 11/30/2008     832.04    Balance of 11/30 payroll
Sossina Tafari     Officer/Shareholder                  12/7/2018   1,288.00    Per diem (2) Dubai 12/8-14 (GSA per diem table)
Sossina Tafari     Officer/Shareholder                 12/14/2018  14,447.58    Net payroll: 12/1-31; 1/2-15; accrued PTO
Yolanda Faerber    Officer/Shareholder                  1/15/2018   2,123.72    Net payroll
Yolanda Faerber    Officer/Shareholder                  1/31/2018   2,191.91    Net payroll
Yolanda Faerber    Officer/Shareholder                  2/15/2018   2,191.91    Net payroll
Yolanda Faerber    Officer/Shareholder                  2/28/2018   2,191.92    Net payroll
Yolanda Faerber    Officer/Shareholder                  3/15/2018   2,191.91    Net payroll
Yolanda Faerber    Officer/Shareholder                  3/31/2018   2,191.92    Net payroll
Yolanda Faerber    Officer/Shareholder                  4/13/2018   2,191.92    Net payroll
Yolanda Faerber    Officer/Shareholder                  4/30/2018   2,191.91    Net payroll
Yolanda Faerber    Officer/Shareholder                  5/15/2018   2,191.91    Net payroll
Yolanda Faerber    Officer/Shareholder                  5/31/2018   2,191.92    Net payroll
Yolanda Faerber    Officer/Shareholder                  6/15/2018   2,191.92    Net payroll
Yolanda Faerber    Officer/Shareholder                  6/30/2018   2,191.91    Net payroll
Yolanda Faerber    Officer/Shareholder                  7/15/2018   2,191.91    Net payroll
Yolanda Faerber    Officer/Shareholder                  7/31/2018   2,191.92    Net payroll
Yolanda Faerber    Officer/Shareholder                  8/15/2018   2,191.91    Net payroll
Yolanda Faerber    Officer/Shareholder                  8/31/2018   2,191.91    Net payroll
Yolanda Faerber    Officer/Shareholder                  9/15/2018   2,191.92    Net payroll
Yolanda Faerber    Officer/Shareholder                  9/30/2018   2,192.75    Net payroll
Yolanda Faerber    Officer/Shareholder                 10/15/2018   2,192.74    Net payroll
            Case 19-10001-BFK            Doc 1    Filed 01/01/19 Entered 01/01/19 00:09:48             Desc Main
                                                 Document      Page 49 of 55

Yolanda Faerber    Officer/Shareholder             10/31/2018    2,192.75   Net payroll
Yolanda Faerber    Officer/Shareholder             11/15/2018    2,192.74   Net payroll
Yolanda Faerber    Officer/Shareholder             11/30/2018    2,192.74   Net payroll
Yolanda Faerber    Officer/Shareholder             12/14/2018    5,578.71   Net payroll: 12/1-31; 1/2-15
Katherine Fuller   Officer/Shareholder              1/15/2018    2,471.66   Net payroll
Katherine Fuller   Officer/Shareholder              1/31/2018    2,547.20   Net payroll
Katherine Fuller   Officer/Shareholder              2/15/2018    2,546.84   Net payroll
Katherine Fuller   Officer/Shareholder              2/28/2018    2,546.86   Net payroll
Katherine Fuller   Officer/Shareholder              3/15/2018    2,546.86   Net payroll
Katherine Fuller   Officer/Shareholder              3/31/2018    2,546.86   Net payroll
Katherine Fuller   Officer/Shareholder              4/13/2018    2,546.85   Net payroll
Katherine Fuller   Officer/Shareholder              4/27/2018      200.00   Replenish petty cash
Katherine Fuller   Officer/Shareholder              4/30/2018    2,546.85   Net payroll
Katherine Fuller   Officer/Shareholder              5/15/2018    2,546.86   Net payroll
Katherine Fuller   Officer/Shareholder              5/31/2018    2,546.86   Net payroll
Katherine Fuller   Officer/Shareholder              6/15/2018    2,572.66   Net payroll
Katherine Fuller   Officer/Shareholder              6/30/2018    2,546.85   Net payroll
Katherine Fuller   Officer/Shareholder              7/15/2018    2,546.86   Net payroll
Katherine Fuller   Officer/Shareholder              7/31/2018    2,546.86   Net payroll
Katherine Fuller   Officer/Shareholder              8/15/2018    2,546.86   Net payroll
Katherine Fuller   Officer/Shareholder              8/31/2018    2,546.85   Net payroll
Katherine Fuller   Officer/Shareholder              9/15/2018    2,546.86   Net payroll
Katherine Fuller   Officer/Shareholder              9/30/2018    2,545.67   Net payroll
Katherine Fuller   Officer/Shareholder             10/15/2018    2,574.35   Net payroll
Katherine Fuller   Officer/Shareholder             10/31/2018    2,545.67   Net payroll
Katherine Fuller   Officer/Shareholder             11/15/2018    2,545.66   Net payroll
Katherine Fuller   Officer/Shareholder             11/30/2018    2,601.18   Net payroll
Katherine Fuller   Officer/Shareholder             12/14/2018    8,345.46   Net payroll: 12/1-31; 1/2-15; accrued PTO
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48                   Desc Main
                                                                     Document      Page 50 of 55
                                                               United States Bankruptcy Court
                                                                      Eastern District of Virginia
 In re      BT Group, Inc                                                                                   Case No.
                                                                                  Debtor(s)                 Chapter      7


                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR


1.     Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-named debtor(s) and that
       compensation paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the
       bankruptcy case is as follows:
         For legal services, I have agreed to accept                                                    $                    8,950.00
         Prior to the filing of this statement I have received                                          $                    8,950.00
         Balance Due                                                                                    $                       0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify)

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify)

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.


6.     In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
       a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d. Other provisions as needed:



7.     By agreement with the debtor(s), the above-disclosed fee does not include the following services:
               Representation in adversary proceedings, contested matters, audits or motions under Bankruptcy Code § 707.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48               Desc Main
                                                                     Document      Page 51 of 55
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 31, 2018                                                          /s/ David E. Lynn
     Date                                                                       David E. Lynn VSB#90409
                                                                                Signature of Attorney

                                                                                David E. Lynn, P.C.
                                                                                Name of Law Firm
                                                                                15245 Shady Grove Road, Suite 465 N
                                                                                Rockville, MD 20850
                                                                                301-255-0100



                                     For use in Chapter 13 Cases where Fees Requested Not in Excess of $5,223
                                                     (For all Cases Filed on or after 01/01/2018)
                        NOTICE TO DEBTOR(S), STANDING CHAPTER 13 TRUSTEE AND UNITED
                                               STATES TRUSTEE
                             PURSUANT TO LOCAL BANKRUPTCY RULE 2016-1(C) AND
                                         CLERK’S CM/ECF POLICY 9

            Notice is hereby given that pursuant to Local Bankruptcy Rule 2016-1(C), you must file an objection with the court to the fees requested
 in this disclosure of compensation opposing said fees in their entirety, or in a specific amount, no later than the last day for filing objections to
 confirmation of the chapter 13 plan.

                                                                        PROOF OF SERVICE
           The undersigned hereby certifies that on this date the foregoing Notice was served upon the debtor(s), the standing Chapter 13 trustee,
 and U. S. trustee pursuant to Local Bankruptcy Rule 2016-1(C) and the Clerk’s CM/ECF Policy 9, either electronically or in paper form (first class
 mail).

     Date
                                                                                     Signature of Attorney




[2030edva ver. 01/18]
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
9 EONS Case 19-10001-BFK         Doc 1 China
                                         Filed  01/01/19
                                              Telecom  GlobalEntered
                                                              Limited 01/01/19 00:09:48    Desc Main
                                                                                Euroweb Romania     Wholesale V
Atterbury Lakes                         Document
                                       38th             PageCenter
                                            Floor, Everbright 52 of 55          102 Lipscani Street, 3rd Floor
Milton Keynes                          108 Gloucester Rd. Wanchai               Bucharest 30039
UNITED KINGDOM                         HONG KONG                                ROMANIA
      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x




Afinna One s.r.l. Legal Dept.          Cogent Communications                    First Tech Dev PTE, LTD.
Viadat. Giovanni Gronchi 11/13         2450 N Street NW                         Mahreen Nasir
Rome, 00139                            Washington, DC 20037                     1 North Bridge Road
ITALY                                                                           SINGAPORE


Akton d.o.o.                           Data Access Solutions Inc.               GCN Global Commun.Networks
Dunajska cesta 9                       15 Wertheim Court Unit 107               Billing - 353 West 48th Street
Ljubijana 1000                         Richmond Hill, Ontario                   4th Floor, Suite 340
SLOVENIA                               CANADA                                   New York, NY 10036


Annecto Telecom Ltd                    Dial Telecommunications LP               Golem.com sri Marco D'Aurelio
1 Bell Street, 2nd Floor               24 Station Square, Suite 16              via Morimondo 26
London NW1 5BY                         Inverness 1V1 1LD                        Milan 201
UNITED KINGDOM                         SCOTLAND                                 ITALY


Argon Telecom Svcs/A.Halsall           Digitalk                                 Gsoft Technologies FZC Legal
93-95 Gloucester Place                 488 Madison Avenue                       UAE Freezone Business Centre
London W1U 6JQ                         New York, NY 10022                       3 Ras Al Khaimah Free Zone
UNITED KINGDOM                                                                  UAE


Arptel DMCC                            ECO Networks SIA                         HGC Global Commun.Ltd .
6066 Mazaya Bus. Ave BBI               Ludmila Kudrjashova -Duntes 6            17/F Hutchison Telecom Tower
Jumeirah Lakes Tow. Dubai              Riga LV-1013                             99 Cheung Fai Road Tsing Yi
UAE                                    LATVIA                                   HONG KONG


Asia Telecom Limited                   Epsilon Telecommunications               Janacom LTD
16/F Tai Yip Bldg.                     Telephone House, 3rd Floor               8 St James Crescent
141 Thomson Road, Wanchai              69-77 Paul St London EC2A 4NW            Swansea SA1 6DZ
HONG KONG                              UNITED KINGDOM                           UNITED KINGDOM


AVYS Wholesale LDA                     Epsilon Telecommunications               Jigsaw Solutions Inc.
Rua Joaquim Antonio de Aguiar          Telephone House, 3rd Floor               New Horizon Bldg, Ground Flr.
N N 45 2 Esq, Lisbon 1070-1050         69-77 Paul St. London EC2A 4NW           3/12Miles PhilipSW BelizeCity
PORTUGAL                               UNITED KINGDOM                           BELIZE


BAWAY LLC                              Equinix, Inc.                            Junctionz Limited
801 Brickell Avenue Suite 900          4252 Solutions Center                    Level 6D Main Ofc Twr FinanPrk
Miami, FL 33131                        Chicago, IL 60677-4002                   87018 Labuan, F.T. Labaun
                                                                                MALAYSIA


Capital City Svc. Ltd.                 ERAMAT LTD/ERAVOIP Legal                 Lensol's LLC
A Tarakanov /54 Clarendon Rd           Blk A 15/F Hiller Commerican             848 N Rainbow Road
Watford Hertfordshire WD171DU          65-67 BohnamStr E Sheung Wan             Las Vegas, NV 89107
UNITED KINGDOM                         HONG KONG
         Case 19-10001-BFK
Lexico Telecom Legal Dept        Doc 1 Safarifone
                                         Filed 01/01/19     Entered 01/01/19 00:09:48
                                                  Inc. Ops. Mgr.                        Desc Main
                                                                              Town of Leesburg
P.O. Box 3321                           Document
                                       1920  Weston RoadPage
                                                           Suite53207
                                                                   of 55      25 W Market Street
Drake Chambers Rd. Tortola             Toronto, Ontario                     Leesburg, VA 20176
BVI                                    CANADA


Liquid Telecom Kenya Limited           Saicom Voice Services(PTY)Ltd.       Turk Telecom Intl AT AG
SameerBusPk BlockA Mombasa             158 Jan Smuts Ave, Rosebank          PUnited Kingdom s T.u. 8-10 H
P.O. Box 62499-00200 Nairobi           Johannesburg, Gauteng 2121           2040 Buda rs
KENYA                                  SOUTH AFRICA                         HUNGARY


Mainberg Ltd.                          SIPStatus Legal Department           U2 Telecom Inc.
#D, 11/F Kings Tower Kowloon           Alexandru Iaon Cuza Blvd.            998 Harbourside Drive Ste 124
111 King Lam St, Lai Chi Kok           Bucharest                            N Vancouver, BC
HONG KONG                              ROMANIA                              CANADA


N.C. Net-Connect (CY) Ltd.             SSH Networks                         Virginia Village Holdings LLC
2 Ayios Pavlos & Kadmos Street         204-B Swiss Towers                   c/o Keane Enterprises
Wisdom Twr, 3rd Flr Nicosia            Jumeirah Lake, Dubai                 44031 Pipeline Plaze, Ste.100
CYPRUS                                 UAE                                  Leesburg, VA 20175


OM Telentia Limited                    TATA Communications (Amer)           Virginia Village Holdings, LLC
Rm603, 6/FS.China Indl Bldg1           2355 Dulles Corner Blvd              PO Box 1789
ChunPin, Kwai Chung NewTer             7th Floor                            Ashburn, VA 20146
HONG KONG                              Herndon, VA 20171


PC Global Offshore S.A.L.              Technology Distribution Ltd.         VoIPShop TelecomLegal Dept
Mouzannar Plaza, 3rd Floor             18-24 Stoke Road                     64 Arami str. Boulevard Plaza
Beirut                                 Slough, Berkshire SL2 5AG            87 Yerevan 0002
LEBANON                                UNITED KINGDOM                       ARMENIA


Progressive Telecom, LLC               TELASCO Communications Ltd           Wavecrest Ltd. Legal/Contracts
3422 Old Capitol Trail                 Dept 706 19-21 Crawford Street       1st Flr Bishopgate Court
Suite 1483                             London W1H IPJ                       4-12 Norton Folg London E1 6DB
Wilmington, DE 19808                   UNITED KINGDOM                       UNITED KINGDOM


Rovex Limited                          Telecom Services Network             World Hub Commun PTE, LTD
Clarence Thomas Building               Shruti Vashishth                     4F Bonham Trade Centre #403
Box 4649 Road Town, Tortola            4231 Dant Blvd                       50BonhamStrandSheungWan
BVI                                    Reno, NV 89509                       HONG KONG


Safaricom Limited                      TELEFONIX Inc. Billing Dept          Worldcom Intl Commun. Ltd.
Safaricom House, Waiyaki Way           410 Chrislea Road, Unit 12           103 High St. WaalthamCross
P.O. Box 66827 Nairobi 00800           CityofVaughanOntario L4L 8B5         Hertford. EN87AN
KENYA                                  CANADA                               UNITED KINGDOM


Safarifone FZ/Somacom                  TOP Wholesale Inc./Telecall          XICOMM, LLC
G-06,DIC Building15(Dell Bldg)         Marcy Building, 2nd Floor            Finance Department
Dubai Internet City Dubai              Purcell Est Road Town Tortola        555 California Street Ste 4925
UAE                                    BVI                                  San Francisco, CA 94104
Zone VoiceCase  19-10001-BFK
            Limited            Doc 1    Filed 01/01/19 Entered 01/01/19 00:09:48   Desc Main
3 Themistokli Dervi Street             Document      Page 54 of 55
Julia House Nicosia 1066
CYPRUS
            Case 19-10001-BFK                         Doc 1           Filed 01/01/19 Entered 01/01/19 00:09:48              Desc Main
                                                                     Document      Page 55 of 55



                                                               United States Bankruptcy Court
                                                                      Eastern District of Virginia
 In re      BT Group, Inc                                                                                    Case No.
                                                                                   Debtor(s)                 Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for BT Group, Inc in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 December 31, 2018                                                     /s/ David E. Lynn
 Date                                                                  David E. Lynn VSB#90409
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for BT Group, Inc
                                                                       David E. Lynn, P.C.
                                                                       15245 Shady Grove Road, Suite 465 N
                                                                       Rockville, MD 20850
                                                                       301-255-0100
                                                                       davidlynn@verizon.net




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
